Citation Nr: 1123094	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957, with subsequent service in the Reserves.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Preliminarily, the Veteran stated that he served in the Coast Guard Reserves for approximately 25 years following his active duty discharge.  It does not appear as though efforts have been undertaken to obtain the Veteran's service treatment or personnel records associated with his Reserve service.  As such, in order to satisfy VA's duty to assist, the Board finds that the RO must attempt to obtain all of the service treatment and personnel records associated with the Veteran's period of Reserve Service.

In May 2007, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran asserted that he was exposed to inservice acoustic trauma associated with foghorns and diesel engines.  Pursuant to these claims, the Veteran was afforded a VA audiological examination in September 2007 to ascertain the presence of bilateral hearing loss and tinnitus and, if either/both were present, whether either/both were related to inservice acoustic trauma or otherwise due to his active duty service.  Based on the examiner's findings, the diagnosis was mild sloping to moderately severe bilateral sensorineural hearing loss, left greater than right.  The examiner also rendered a diagnosis of tinnitus at or near 4000 Hertz, bilaterally.  The examiner then opined:

It is not as likely as not that the noise exposure in the Coast Guard caused the hearing loss and tinnitus symptoms in both ears versus other non-military causes such as occupational noise exposure since no nexus existed during the Veteran's military service.  There were no probative records indicating such nexus in the c[laims] file records.

A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, the purpose of affording the Veteran a VA examination was to ascertain whether, in the examiner's opinion, there was a medical nexus between the Veteran's active duty service and his bilateral hearing loss and tinnitus.  The December 2007 VA examiner limited the analysis to whether or not the evidence of record already contained a nexus instead of rendering an etiological opinion.  As such, the Board finds that the September 2007 VA audiological examination is inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In December 2007, the Veteran submitted a letter wherein he stated the following:

When I returned to my former employer after service, I was given a hearing test which I did not do well on.  The company nurse made the statement, "You . . . were in the service and shot guns.  Therefore, your hearing has been damaged."

See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay evidence is competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis); but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (holding that a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence).  The Veteran then stated that the treatment records from this place of employment had since been destroyed and, thus, were unavailable for review.

During the pendency of this appeal, the Veteran submitted various documents from J.A.H., M.D., dated in December 2007.  Among these documents were an audiological examination, a treatment report, and a letter.  In the letter and treatment report, Dr. J.A.H. noted that the Veteran was exposed to inservice noise.  The Veteran told Dr. J.A.H. that he underwent audiological testing consequent to his post-service occupation, but did not specify when such testing occurred.  The Veteran further stated that a "hearing tester" rendered a diagnosis of bilateral hearing loss due to noise exposure.  Dr. J.A.H. opined that the Veteran's current hearing loss was compatible with chronic noise exposure, but did specifically relate the Veteran's bilateral hearing loss to the inservice noise exposure.  Further, it is unclear whether Dr. J.A.H.'s December 2007 etiological opinion applied to the Veteran's current tinnitus.

VA's duty to assist includes undertaking reasonable efforts to obtain clarification of unclear evidence, which includes private treatment reports.  38 C.F.R. § 19.9 (2010); Tyrues v. Shinseki, 23 Vet. App. 166, 182 (2009); Savage v. Shinseki, 24 Vet. App. 124, 128 (2010).  Given that a remand for further development of this claim has already been deemed necessary, the Board finds that the RO must also provide the Veteran the opportunity to obtain clarification as to the timing of his post-service audiological examinations.  Specifically, the RO must request that the Veteran provide an approximate date of the audiological examination that resulted in the company nurse/hearing tester's etiological opinion.  Further, the Board finds that the RO must obtain clarification from Dr. J.A.H. as to the December 2007 etiological opinion.  Specifically, Dr. J.A.H. must be requested to opine as to whether the Veteran's current bilateral hearing and tinnitus are specifically related to inservice exposure to foghorns and diesel engines.

Accordingly, the case is remanded for the following action:

1.  The RO must ascertain the Veteran's all dates of service in the Coast Guard Reserves.  The RO must then attempt to obtain from the appropriate agency all of the Veteran's service treatment and personnel records associated with the Veteran's Reserve service.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then request that the Veteran provide a statement as to when he underwent audiological examinations consequent to his post-service occupation.  Specifically, the RO must request that the Veteran provide the approximate date of the company nurse/hearing tester's diagnosis of bilateral hearing loss due to noise exposure.

3.  Thereafter, RO must obtain clarification from Dr. J.A.H. as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his inservice noise exposure.

4.  The Veteran must then be afforded a VA audiological examination to determine whether his hearing loss and tinnitus are related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and in light of the service and post service evidence of record, the examiner must render an opinion as to whether any current hearing loss or tinnitus is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure.  Regardless of whether additional evidence is associated with the claims file following this remand, the examiner must consider the Veteran's report that a company nurse or "hearing tester" rendered a post-service diagnosis of bilateral hearing loss and/or tinnitus due to inservice noise exposure.  Following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of the Veteran's bilateral hearing loss and tinnitus.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated and the examiner must provide a thorough explanation as to why speculation is required.  The report prepared must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration the evidence submitted after the June 2009 statement of the case and any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

